Name: Commission Regulation (EC) No 3236/94 of 21 December 1994 amending, on account of the accession of Austria, Finland and Sweden, Regulation (EEC) No 2123/89 establishing the list of representative markets for pigmeat in the Community
 Type: Regulation
 Subject Matter: prices;  European construction;  agricultural policy;  animal product
 Date Published: nan

 Avis juridique important|31994R3236Commission Regulation (EC) No 3236/94 of 21 December 1994 amending, on account of the accession of Austria, Finland and Sweden, Regulation (EEC) No 2123/89 establishing the list of representative markets for pigmeat in the Community Official Journal L 338 , 28/12/1994 P. 0018 - 0019 Finnish special edition: Chapter 3 Volume 64 P. 0150 Swedish special edition: Chapter 3 Volume 64 P. 0150 COMMISSION REGULATION (EC) No 3236/94 of 21 December 1994 amending, on account of the accession of Austria, Finland and Sweden, Regulation (EEC) No 2123/89 establishing the list of representative markets for pigmeat in the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Act of Accession of Norway, Austria, Finland and Sweden, and in particular Article 169 thereof,Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (1), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Article 4 (6) thereof,Whereas Article 4 (2) of Regulation (EEC) No 2759/75 provides for determination of the Community market price of slaughtered pigs on the basis of the prices recorded on the representative markets;Whereas Commission Regulation (EEC) No 2123/89 (3), as last amended by Regulation (EEC) No 3787/90 (4), establishes the list of representative markets for pigmeat in the Community;Whereas, to enable application of Article 4 (2) of Regulation (EEC) No 2759/75 in the new Member States, the Annex to Regulation (EEC) No 2123/89 must be amended by adding thereto the list of representative markets in Austria, Finland and Sweden,HAS ADOPTED THIS REGULATION:Article 1 The Annex to Regulation (EEC) No 2123/89 is replaced by the Annex to this Regulation.Article 2 This Regulation shall enter into force on 1 January 1995, subject to the entry into force of the Treaty of Accession of Norway, Austria, Finland and Sweden.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 December 1994.For the CommissionRenÃ © STEICHENMember of the Commission(1) OJ No L 282, 1. 11. 1975, p. 1.(2) OJ No L 129, 11. 5. 1989, p. 12.(3) OJ No L 203, 15. 7. 1989, p. 23.(4) OJ No L 364, 28. 12. 1990, p. 26.ANNEX List of representative markets for pigmeat in the Community >TABLE>